PER CURIAM.*
Writ Granted. We conclude that the defendant’s failure to object to the blood testing when it was ordered by the trial court amounted to a voluntary submission to the test and a waiver of the right to object to the admissibility of the results for lack of a contradictory hearing.
Because the defendant failed to raise a timely objection to the testing in this case, we need not address the issue of whether LSA-R.S. 9:396(B) requires a contradictory hearing prior to the issuance of an order for blood testing.
Accordingly, the judgment of the court of appeal, insofar as it relates to suppression of the test results, is reversed, and this matter is remanded to the trial court for further proceedings consistent with this opinion.
CALOGERO, C.J., would grant and docket.
DENNIS, J., would deny the writ.

 Williams, J. Pro Tempore, recused; not on panel. Rule XV, Part 2, Sec. 3.